The order of Special Term denying plaintiff’s motion addressed to the answer is modified to the extent that the following defenses are dismissed as insufficient: the first, second, third, fourth, fifth and sixth defenses to plaintiff’s first cause of action; and the first, second, third, seventh, eighth and ninth defenses to the plaintiff’s second cause of action. Although the fourth, fifth and sixth defenses to the plaintiff’s second cause of action are poorly pleaded, we will allow them to stand since they do assert Cuban law and custom as a justification for the delayed sailing of the vessel. As to the defenses permitted to stand, those portions which reallege parts of defenses stricken will be deemed eliminated. The order as modified is otherwise affirmed. Settle order. Concur — Breitel, J. P., Rabin, Frank, Valente and McNally, JJ.